Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Kern, Nishi et al., Kim, Simuttis et al., Schafer, and Watanabe teach vibration isolators comprising: a first member including a shaft portion  extending along an axis line, an end portion of the shaft portion being fixed to a mating member, a second member spaced from the first member and at least a portion of the second member spaced from the shaft portion in the direction perpendicular to the axis line; a vibration-isolation base made of an elastic body connecting the second member and the first member; and a stopper made of an elastic body having a first surface, a second surface (bottom) and a hole connecting the first surface and the second surface; the stopper arranged in a state where the shaft portion of the first member is arranged in the hole with the end portion facing the mating member, and arranged between the second member and the mating member with the first surface facing the mating member and the second surface facing the second member. 
Maeno et al. teach a vibration isolator comprising: a first member including a shaft portion extending along an axis line, an end portion of the shaft portion being fixed to a mating member, a second member spaced from the first member and at least a portion of the second member spaced from the shaft portion in the direction perpendicular to the axis line; a vibration-isolation base made of an elastic body connecting the second member and the first member; and a stopper made of an elastic body having a first surface, a second surface and a hole connecting the first surface and the second surface; the stopper arranged in a state where the shaft portion of the first member is arranged in the hole with the end portion facing the mating member (28), and arranged between the second member and the mating member with the first surface (top) facing the mating member and the second surface facing the second member, and an inner surface of the hole of the stopper.
The prior art of record does not teach a first portion having a span smaller than the thickness of the end portion of the shaft portion a second portion arranged between the first portion and the second surface, wherein a span of the second portion is greater than the span of the first portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE TORRES WILLIAMS whose telephone number is (571)272-7127.  The examiner can normally be reached on Monday - Wednesday, 6:30AM-2:30PM, Thursday, 6:30AM - 10:30AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/MELANIE TORRES WILLIAMS/
Primary Examiner
Art Unit 3657



MTW
June 17, 2021